Citation Nr: 1753612	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  10-05 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for additional disability (claimed as weakness and axonal neuropathy) incident to pneumococcal vaccine administered by VA on September 9, 2007.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in January 2015 when it was remanded for additional development.  It has now returned to the Board for further appellate action.	



FINDING OF FACT

In April 2016, the Veteran's widow informed the RO that the Veteran died on April [REDACTED], 2016.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A ; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A ; see 38 C.F.R. § 3.1010(a).  

The Veteran's widow filed a request to substitute for the Veteran in May 2016.  The record before the Board does not establish that the Agency of Original Jurisdiction (AOJ) has made a determination as to the eligibility of the widow to substitute for the Veteran in this case.  The AOJ must make such a determination in the first instance.  See VA Fast Letter 10-30 (revised April 3, 2013).  The Board further notes that if the widow's request for substitution is denied, she may still pursue the issues on appeal as claims for accrued benefits.  See 38 C.F.R. 
§ 3.1000(a) (making a distinction between claims for accrued benefits and substitution as claims for accrued benefits are limited to consideration of the existing ratings, decisions, and evidence in the claims file at the time of the veteran's death).  



ORDER

The appeal is dismissed.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


